Citation Nr: 1543674	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  11-27 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disability of the arms and back.

2.  Entitlement to service connection for a bilateral leg disability, claimed as bilateral leg cramps.

3.  Entitlement to service connection for a headache disability.

4.  Entitlement to service connection for a variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to increased ratings for right knee degenerative joint disease/total right knee arthroplasty (right knee disability), currently assigned "staged" ratings of two 10 percent ratings prior to April 29, 2013 and 30 percent from July 1, 2014.

6.  Entitlement to increased ratings for left knee degenerative joint disease status post total knee replacement (left knee disability), currently assigned "staged" ratings of two 10 percent prior to April 29, 2014 and 30 percent from July 1, 2015.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected right and left knee disabilities.


REPRESENTATION

The Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2014, the RO assigned a temporary total 100 percent evaluation for total right knee arthroplasty, effective April 29, 2013.  A 30 percent evaluation was assigned from July 1, 2014.  In January 2015, the RO assigned a temporary total 100 percent evaluation for total left knee replacement, effective April 29, 2014.  A 30 percent evaluation was assigned from July 1, 2015.  Accordingly, as the Veteran is in receipt of the maximum schedular rating during those periods, they are not before the Board.  In July 2015, a Travel Board hearing was held before the undersigned.  A transcript is associated with the record.

After considering the evidence of file, the claim of service connection for PTSD has been expanded/recharacterized so that it is being considered as a claim of service connection for a psychiatric disability, however diagnosed, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board finds that the issue of entitlement to a TDIU rating has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this regard, the Veteran has suggested that he can no longer work due in part to his service-connected right and left knee disabilities.  See July 2015 hearing transcript.  Accordingly, this matter is addressed in the Remand below and, for purposes of clarity, is listed on the first page of this decision.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran testified that he experienced skin problems on his arms and back that have continued on and off since service.  He is competent to report skin problems, to include a rash.  Notably, in June 2012, he was seen by VA reporting a rash on his back and also in that month, it was noted that he had a hypopigmented lesion on his right upper extremity.  Considering the above, the Board finds that the low threshold standard as to when an examination is necessary has been met.  A VA examination to secure a medical opinion as to the likely etiology of any skin disability is warranted.

The Veteran also contends that he has bilateral leg cramps either due to service or due to his service-connected knee disabilities.  On September 1969 separation report of medical history, the Veteran reported leg cramps.  Postservice, he has again reported leg cramps (which he is competent to report) and treatment records note restless legs.  The Board finds that a VA examination to determine the nature and likely etiology of any currently diagnosed bilateral leg disability is necessary, to include a medical opinion regarding whether any such diagnosed disability entity may be related to the Veteran's service-connected knee disabilities.

Regarding the Veteran's claim for service connection for a headache disability, he contends that he experienced headaches in service and has continued to experience headaches on and off since.  His September 1969 separation report of medical history notes a report of frequent headaches.  An October 2012 treatment record notes a report of headaches.  As the Veteran is competent to report head pain and because there is evidence of headaches in service and since, the Board finds that a VA examination to assess the nature and likely etiology of any headache disorder is necessary.

Additionally, the Veteran alleges he has PTSD due to service.  He testified that when he was last evaluated by VA for a mental disorder in November 2009 he was uncomfortable with the examination and did not discuss or report his accurate symptomatology.  The Board notes that the Veteran served in combat and thus exposure to a stressor event in service is conceded.  Given these facts, the Board finds that another VA examination is warranted to try and determine if the Veteran does in fact suffer from PTSD, as alleged, due to a conceded stressor event (i.e., combat) in service.  Moreover, on November 2009 VA examination, depressive disorder NOS was diagnosed.  As the Veteran's claim for PTSD has been expanded under Clemons, the Board finds that a medical opinion regarding the nature and likely etiology of all psychiatric disability entities diagnosed during the appeal period is also necessary.  The DSM-IV applies to this appeal.

Finally, the Veteran contends that his right and left knee disabilities are more severe than reflected by his current ratings.  He testified that he underwent total right and left knee replacements in April 29, 2013 and April 29, 2014, respectively.  He was last evaluated by VA to assess the severity of his knees in March 2013, prior to either of these surgeries.  Thus, the Board finds it is necessary to order an updated VA examination to assess the current severity of these disabilities.  And, as noted above, the Veteran suggested that he is no longer able to work in part due to pain in his legs and an inability to walk.  On remand, the examiner should also offer an opinion as to the functional impairment caused by the Veteran's knee disabilities.   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records relevant to the claims on appeal.

2.  After completing directive #1, arrange for an examination of the Veteran to determine the existence, nature, and likely etiology of any skin disability of the back and arms during the pendency of this appeal.  The Veteran's entire record should be reviewed by the examiner.  Following review of the record and examination of the Veteran, the examiner should respond to the following:

(a)  Diagnose all skin disability entities (of the back and arms).

(b)  As to any skin disability entity diagnosed, is it at least as likely as not (a 50% or better probability) that such was incurred in/caused by his service?

The examiner must explain the rationale for all opinions, to include discussion of the Veteran's lay statements and testimony alleging continuity of skin problems since service.

3.  After completing directive #1,  arrange for an examination of the Veteran to determine the existence, nature, and likely etiology of any bilateral leg disability diagnosed during the pendency of this appeal.  The Veteran's entire record should be reviewed by the examiner.  Following review of the record and examination of the Veteran, the examiner should respond to the following:

(a)  Diagnose all bilateral leg disability entities.  The examiner should discuss the notation of restless legs noted in the postservice treatment records and the Veteran's contention that he has a disability manifested by bilateral leg cramps.

(b)  As to any bilateral leg disability entity diagnosed, is it at least as likely as not (a 50% or better probability) that such was incurred in/caused by his service, to include due to complaints of leg cramps noted therein?

(c)  If the bilateral leg disability is found to be directly unrelated to the Veteran's service, is it at least as likely as not (a 50% or better probability) that it was caused or aggravated by his service-connected right and/or left knee disabilities?

The examiner must explain the rationale for all opinions.

4.  After completing directive #1, arrange for an examination of the Veteran to determine the existence, nature, and likely etiology of any headache disability diagnosed during the pendency of this appeal.  The Veteran's entire record should be reviewed by the examiner.  Following review of the record and examination of the Veteran, the examiner should respond to the following:

(a)  Diagnose all headache disability entities.

(b)  As to any headache disability entity diagnosed, is it at least as likely as not (a 50% or better probability) that such was incurred in/caused by his service, to include the report of frequent headaches therein?

The examiner must explain the rationale for all opinions.

5.  After completing directive #1, arrange for an examination of the Veteran to determine the existence, nature, and likely etiology of any psychiatric disorder diagnosed during the pendency of this appeal, to specifically include PTSD and depressive disorder.  The examiner is advised that the Veteran served in combat and thus exposure to a stressor event in service is conceded.  The Veteran's entire record should be reviewed by the examiner.  Following review of the record and examination of the Veteran, the examiner should respond to the following:

(a)  Please identify, by medical diagnosis, each psychiatric disability entity found.  Specifically, is it at least as likely as not (a 50% or better probability) that he has PTSD related to a stressor event in service?  Please note that the DSM-IV applies to this appeal.

The Board again notes that the Veteran served in combat and exposure to a stressor event in service is conceded.

(b)  For any psychiatric disability entity other than PTSD diagnosed (and specifically to include depressive disorder), please identify the likely etiology.  Specifically, opine whether each such disability is at least as likely as not (a 50% or better probability) related to the Veteran's service.  

The examiner must explain the rationale for all opinions.

6.  After completing directive #1, schedule the Veteran for an appropriate examination regarding the Veteran's right and left knee disabilities.  The examiner should (a) discuss the current severity of the Veteran's right and left knee disabilities, and (b) address the functional limitation caused by his knee disabilities.  The record, to include this remand, must be made available to and reviewed by the examiner.

In proffering an opinion regarding the functional impairment caused by the Veteran's knee disabilities, the examiner should specifically discuss the impact the disabilities have on the Veteran's ability to engage in substantially gainful employment, consistent with his education and training.

The examiner is advised that the Veteran previously worked for an air conditioning manufacturing company.  He was laid off in 2009 due to a work force reduction.  

A complete rationale for all opinions should be provided.

7.  Then review the record and readjudicate the claims remaining on appeal, to include consideration of TDIU.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.






The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




